*761The evidence adduced at the hearing was sufficient to support the finding that the defendant violated the terms of his probation (see, CPL 410.70; People v Bacchi, 112 AD2d 940). In resentencing the defendant, however, the court simply continued the defendant’s original sentence of probation, which had included a special condition of 60 days’ incarceration, and which had already been served by the defendant, and imposed a further special condition of six months’ incarceration. Thus, the sentencing court has now added to the defendant’s original sentence a condition of incarceration in excess of six months, thus rendering it illegal (see, Penal Law § 60.01 [2] [d]; People v Jones, 72 AD2d 779). Therefore, we have reduced the further special condition of incarceration to a term of four months in order that the total period of incarceration will not exceed six months. Brown, J. P., Rubin, Lawrence and Kooper, JJ., concur.